Supreme Court of the United States
                            Office of the Clerk
                     Washington, DC 20543-0001
                                                                   Scott S. Harris
                                                                   Clerk of the Court
                                                                   (202)479-3011
                                  June 8, 2015


Clerk                                                                    PILED IN
Court of Appeals of Texas, First District                          'ST COURT OF APPEALS
                                                                     HOUSTON, TEXAS
301 Fannin Street
Houston, TX 77002-2066                                              m 11 2015

                                                              clerk'
        Re:   Alma Richardson
              v. Texas Workforce Commission, et al.
              No. 14-8431
              (Your No. 01-13-00403-CV)


Dear Clerk:


        The Court today entered the following order in the above-entitled case:

        The petition for rehearing is denied.



                                          Sincerely,


                                                               1u\
                                          Scott S. Harris, Clerk